DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2-3,7-8,10-12,17 and 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/27/2022.  The examiner further withdraw claim 18 since the subject matter of zigzag shape directs to the non-elected species E.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation a common side, and the claim also recites particular in the area of a narrow side, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 4 is further rejected as can be best understood by the examiner in which the inlet and the outlet of the fluid are arranged on a common side.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,4-6 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kajiura (US 8,120,914). Regarding claim 1,  Kajiura discloses (figure 1) a device for transporting heat to control the temperature of components of power electronics (30), comprising an inlet (11a)  for a fluid and an outlet (11b) for the fluid; and at least two fluid-conducting plate-shape heat exchanger elements (11,13; 12,13), of which a first plate shaped heat exchanger element and a second plate shaped heat exchanger element having planar contact (common planar contact of 13) with one another for the transfer of heat, wherein the second plate-shaped heat exchanger element (11,13) is formed for planar contact with a heat transfer surface of a component of power electronics (30), wherein at least one fluid connection (16) is formed between the first plate-shaped heat exchanger element and the second plate-shaped heat exchanger element such that fluid escaping from the first plate-shaped heat exchanger element can flow through the second plate-shaped heat exchanger element (fluid flows between the first and second plate shaped heat exchanger element through holes 16). Regarding the limitation of “for transferring heat to control the temperature of batteries”, it has been held that a recitation with respect the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647.  Furthermore, the upper heat transfer contact of plate 11, is capable of dissipating heat from any heat source such as power electronic component and batteries. 
Regarding claim 4, Kajiura discloses (figure 1) that the inlet of the fluid and the outlet (11a,11b) of the fluid are arranged on a common side (upper side).  Regarding claim 5, Kajiura discloses (figure 1) that the first plate-shaped heat exchanger element and the second plate-shaped heat exchanger element are formed from three profiled plates (11,12,13), which are flatly arranged with respect to one another and are connected to one another at least  on the edge in a fluid-tight manner, wherein the profiles of the plates form hollow cavities as fluid flows between the plates.  Regarding claim 6, Kajiura discloses that the first plate-shaped heat exchanger element is formed from a first plate (12) and a second plate (13), and the second plate-shaped heat exchanger element is formed from the second plate (13) and a third plate (11).  Regarding 13, Kajiura discloses (figure 1) that a fluid flow in the first plate shaped heat exchanger element is formed with turbulator and/or conductive elements (15a,b,c)  such that a uniform distribution of the fluid is ensured in the first plate shaped-heat exchanger element.  Regarding claim 14, Kajiura discloses (figure 1) that a fluid flow in the second plate shaped heat exchanger element is formed with turbulator and/or conductive elements (14a,b,c) such that a uniform distribution of the fluid is ensured in the second plate shaped-heat exchanger element.  Regarding claim 15, Kajiura discloses (figure 1, column 3, lines 41-42) that the second plate shaped heat exchanger element is formed with the heat transfer surface of a component of power electronics (30) through bonding or soldering.  Regarding claim 16, Kaijura discloses (figure 1) that the inlet and the outlet (11a,b) of the fluid are arranged on a contact side with the heat transfer surface of a component of power electronics (30) at the second plate-shaped heat exchanger element (11,13).  

Claims 1,4,9,13,14,15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kenney (US 2016/0036104A1). Regarding claim 1,  Kenney discloses (figures 1,2 and A show below) a device for transporting heat to control the temperature of components of batteries (12), comprising an inlet (27)  for a fluid and an outlet (29) for the fluid; and at least two fluid-conducting plate-shape heat exchanger elements (see figure A), of which a first plate shaped heat exchanger element and a second plate shaped heat exchanger element having planar contact (planar surface of 33 is the planar contact between the first and second plate shaped heat exchanger elements) with one another for the transfer of heat, wherein the second plate-shaped heat exchanger element (see figure 1) is formed for planar contact with a heat transfer surface of a battery (12), wherein at least one fluid connection (see figure A) is formed between the first plate-shaped heat exchanger element and the second plate-shaped heat exchanger element such that fluid escaping from the first plate-shaped heat exchanger element can flow through the second plate-shaped heat exchanger element. Regarding the limitation of “for transferring heat to control the temperature of batteries and components of power electronics”, it has been held that a recitation with respect the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647.  Furthermore, the upper heat transfer contact of plate 19, is capable of dissipating heat from any heat source such as power electronic component and batteries. 
Regarding claim 4, Kenney discloses (figure 1) that the inlet of the fluid and the outlet (27,29) of the fluid are arranged on a common side (upper side).  Regarding claim 9, Kenney discloses that a fluid flow in the first plate shaped heat exchanger element a  fluid flow in the second plate-shaped heat exchanger element are each formed as a channel, which has a U-shape. Regarding 13, Kenney discloses (figure 4) that a fluid flow in the first plate shaped heat exchanger element is formed with turbulator and/or conductive elements (36,38)  such that a uniform distribution of the fluid is ensured in the first plate shaped-heat exchanger element.  Regarding claim 14, Kenney discloses (figure 4) that a fluid flow in the second plate shaped heat exchanger element is formed with turbulator and/or conductive elements (40,42) such that a uniform distribution of the fluid is ensured in the second plate shaped-heat exchanger element.  Regarding claim 15, Kenney discloses (figure 11) that the second plate shaped heat exchanger element is formed with the heat transfer surface of the battery  through pressing (figure 11 shows that the battery 12 is pressed to be sandwiched between the elements 14) .  Regarding claim 16, Kenney discloses (figure 1) that the inlet and the outlet (27,29) of the fluid are arranged on a contact side with the heat transfer surface of the batteries (12) at the second plate-shaped heat exchanger element.  

    PNG
    media_image1.png
    684
    694
    media_image1.png
    Greyscale


Figure A: the modified figure corresponds to figure 2 with limitations shown. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bardelenben et al. (US 2019/0277578A1) discloses heat exchangers with integrated electrical heating element. 
Vucenic et al. (US 2019/0234695A1) discloses a structurally supported heat exchanger.
Burgers et al. (US 2018/0337434A1) discloses a counterflow heat exchanger with side entry fitting.
Ueda (US 2015/0000865A1) discloses a heat exchanger for aircraft engine.
Kawanishi et al. (US 8,208,510) discloses a semiconductor laser device.
Miyajima et al. (US 2010/0202479A1) discloses a heat sink.
Miyajima et al. (US 7,522,643) discloses a semiconductor laser device.
Gektin et al. (US 6,945,315) discloses a heat sink with active liquid base.
Lapinski et al. (US 5,005,640) discloses an isothermal multi-passage cooler.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763